Title: From John Adams to John Quincy Adams, 16 October 1814
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy October 16. 1814

I am happy to have recd. your No. 30. No. 33. and No. 34. It is impossible to express the pleasure I have felt in reading these Letters, those to your Mother Sons and Brother, or the pain from the consciousness of my physical as well as Spiritual Inability to answer them as they deserve.
Last night Mr T. Greenleaf Sent his Son, to read to me your Dispatches by Mr Dallas, ten thousand Copies of which are printed and dispersed by Congress
Britain changefull as a Child at play, cannot bear prosperity any better than Napoleon, or than the U.S.—I believe you have often heard me Say, that human Nature cannot bear Prosperity. It invariably intoxicates Individuals and Nations. Adversity is the great Reformer. Affliction is the purifying Furnace. Prosperity has thrown our dear America into an easy trance for 30 years. The dear delights of Riches and Luxury have drowned all her intellectual and physical Ennergies. But there are symptoms, that the Germ of Virtue is not destroyed. The Root of the matter is Still in us, and alive.
I have lately read, through, the Anabasis of Xenophon, and advise you to read him again. With all his eternal Fame, and his immortal litterary Merit, I have not much more veneration for him than for Alexander.
I have also read through, Quintus Curtius, and advise you to read him again. Napoleon, was a Saint, in comparison with Alexander. But none of these could bear Prosperity.
De l’absolu pouvoir, vous ignorez l’Yvress. Boileau has expressed this great Truth in denser language than any in Pope.
My Love to your Wife Your Son, Mr Smith & Mrs. Smith and my Great Grandaughter, and to my dear Charles to whom I am ashamed to acknowledge my Obligations for two beautiful Letters, without the ability as yet of answering either of them.
If you return next year, I beg you to embark, as soon as the Debacle will admit. 
J. A.